COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00488-CV


IN RE BOBBY JOE ROBERTS                                             RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered Relator’s petition for writ of mandamus. Relator

sought a writ of mandamus to compel the trial court to rule on his motion to

modify order to withdraw funds. Because the trial court has ruled on Relator’s

motion, this court is of the opinion that relief should be denied. Accordingly,

Relator’s petition for writ of mandamus is denied as moot.



                                                   PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: November 30, 2011


      1
       See Tex. R. App. P. 47.4, 52.8(d).